Nebraska Court of Appeals Memorandum Opinions
           NOT Selected for Posting to Court Website

             (released the week prior to August 28, 2018)


The following memorandum opinions were filed by the Nebraska Court of
Appeals and can be viewed using SSCALES:



A-18-018            In re Interest of Hope M. et al.
A-18-164            State v. Kurth


The above-listed memorandum opinions can be viewed online through the
appellate court case search available by subscription through Nebraska.gov:
http://www.nebraska.gov/subscriber/.

Current subscribers to Nebraska.gov can search appellate court cases here:
https://www.nebraska.gov/courts/sccales/.